536 So. 2d 1076 (1988)
PARKWAY GARDENS CONDOMINIUM ASSOCIATION, INC., Appellant,
v.
Lynda Kinser, Appellee.
No. 87-2608.
District Court of Appeal of Florida, Fourth District.
November 9, 1988.
John C. Rayson of Sherman & Rayson, Fort Lauderdale, for appellant.
Edward S. Polk of Becker, Poliakoff & Streitfeld, P.A., Fort Lauderdale, for appellee.
PER CURIAM.
We affirm because the Declaration of Condominium of Parkway Gardens Condominium which allows pets to be kept upon the condominium property, is superior and controlling over the Rules and Regulations of Parkway Gardens, which Rules and Regulations undertake to totally preclude the keeping of pets upon the condominium property. Hidden Harbour Estates, Inc. v. Basso, 393 So. 2d 637 (Fla. 4th DCA 1981); Pepe v. Whispering Sands Condominium Association, 351 So. 2d 755 (Fla. 2d DCA 1977).
AFFIRMED.
LETTS, WALDEN, JJ., and DAUKSCH, JAMES, C., JR., Associate Judge, concur.